Exhibit 99.1 Amaya Reports Third Quarter 2016 Results; Updates Full Year 2016 Guidance MONTREAL, Canada, November 14, 2016 – Amaya Inc. (NASDAQ: AYA; TSX: AYA) today reported financial results for the third quarter ended September 30, 2016, updated its previously announced guidance ranges for the full year 2016, and provided certain additional updates. Unless otherwise noted, all dollar ($) amounts are in U.S. dollars. “As we have concluded the strategic review process, we are excited to continue focusing on improving the company and our operations. We continued to execute on our four strategic priorities during the quarter as evidenced by our strong performance,” said Rafi Ashkenazi, Chief Executive Officer of Amaya. “I am particularly pleased with our core poker business as we believe the proactive changes we made to our poker ecosystem have both substantially offset and began to reverse certain negative trends facing that business. We plan to continue leveraging this positive momentum into our casino and sportsbook offerings as we focus on becoming the world’s favorite online gaming destination and maximizing winning moments for all of our customers.” Third Quarter and Year-to-Date Financial Summary(1) ThreeMonthsEnded September30, Year-over-Year Change NineMonthsEnded September30, Year-over-Year Change $000’s, except percentages and per share amounts Total Revenue 9.5% 8.5% Adjusted EBITDA 14.0% 12.7% Net earnings (loss)from continuing operations 136.4% 1988.4% Adjusted Net Earnings 23.1% 24.5% Diluted earnings (loss) from continuing operations per common share $ 0.06 124.5% $ 0.47 1399.3% Adjusted Net Earnings per Diluted Share $ 0.42 $ 0.35 22.5% $ 1.34 $ 1.05 28.1% (1) For important information on Amaya’s non-IFRS measures, see below under “Non-IFRS and Non-U.S. GAAP Measures” and the tables under “Reconciliation of Non-IFRS Measures to Nearest IFRS Measures”. As a result of Amaya’s change in presentation currency from Canadian dollars to U.S. dollars during the first quarter of 2016, the comparative and historical figures disclosed herein and in Amaya’s financial statements and management’s discussion and analysis for the three and nine months ended September 30, 2016 have been retrospectively adjusted to reflect such change as if the U.S. dollar had been used as the presentation currency for all prior periods presented. Third Quarter 2016 Financial Highlights • Revenues - Total revenues for the quarter increased approximately 9.5% year-over-year.Excluding the impact of year-over-year changes in foreign exchange rates, total revenues for the quarter would have increased by approximately 11.7%.Real-money online poker revenues and real-money online casino and sportsbook combined revenues represented approximately 73% and 24% of total revenues for the quarter, respectively, as compared to approximately 81% and 15% for the prior year period. • Poker Revenues – Real-money online poker revenues for the quarter were $196.8 million, or a decrease of approximately 1.3% year-over-year, evidencing the continued positive impact of Amaya’s previously announced strategy of focusing on recreational players, including through changes to its online poker loyalty program and rake structure, certain adjustments to Amaya’s multi-table tournament payout structure, and the introduction of new poker promotions.This positive impact offset an approximately 7.8% year-over-year decline in July alone following the 2016 Euros tournament and the cessation of operations in a few smaller jurisdictions. • Debt – Total long term debt outstanding at the end of the quarter was $2.56 billion with a weighted average interest rate of 5.1%. Third Quarter 2016 Operational Highlights • Quarterly Real-Money Active Uniques (QAUs) – Total combined QAUs were approximately 2.4 million, an increase of approximately 5% year-over-year. Approximately 2.3 million of such QAUs played online poker during the quarter, an increase of approximately 3% year-over-year, while Amaya’s online casino offerings had approximately 486,000 QAUs, an increase of approximately 40% year-over-year, which Amaya estimates is one of the largest casino player bases among its competitors. Amaya’s emerging online sportsbook offerings had approximately 232,000 QAUs, a significant increase year-over-year. • Quarterly Net Yield (QNY) – Total QNY was $111, an increase of 4.2% year-over-year. Excluding the impact of year-over-year changes in foreign exchange rates, total QNY was $114, an increase of 7.0% year-over-year. QNY is a non-IFRS measure. • Customer Registrations – Customer Registrations increased by 1.9 million to approximately 105.5 million at the end of the quarter. • Operational Excellence Initiatives – As part of Amaya’s strategy and as previously reported, it continues to review its expense structure and identify areas for improvement that it believes will enhance shareholder value. This has included certain office and departmental restructurings, including in London, Sydney and Dublin. Where possible, Amaya has been reassigning staff within the organization and does not currently expect a significant net reduction in headcount by the end of 2016. Amaya continues to assess and monitor the overall impact of these initiatives on its operations and performance. 2016 Full Year Guidance
